Citation Nr: 0120043	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissen fundoplication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The RO's July 2000 decision on appeal, which granted 
entitlement to a 20 percent rating for the residuals of 
gastroenteritis and esophagitis, status post vagotomy and 
Nissen fundoplication, was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence shows that from September 1996 through August 
2000, private health care providers treated the veteran for 
gastrointestinal disability, manifested primarily by 
complaints of post-prandial abdominal bloating, heartburn, 
and epigastric tenderness.  In September 1999, the veteran 
was prescribed medication.  In December 1999, he reported 
that shortly after starting on the medication, he developed 
diarrhea so severe that he could not work.  (It should be 
noted that the veteran's recent employment records have not 
been associated with the claims folder.)

Following treatment in August 2000, the treating physician, 
P.J.R., M.D., stated that the veteran had a difficult problem 
to sort out.  It was noted that the veteran had melena and 
increased pain, and Dr. R. thought that the veteran had to be 
thoroughly investigated for mucosal disease of the 
gastrointestinal tract.  The veteran was scheduled for 
esophagogastroduodenoscopy (EGD) and a complete blood count 
(CBC).  Dr. R. recommended that if the EGD was normal, the 
veteran should be evaluated further with small bowel 
radiography and possibly even colonoscopy.  The EGD revealed 
evidence of prior anti-reflux surgery in the cardia but was 
negative for any abnormalities of the esophagus or duodenum.  
The CBC revealed several abnormalities, including higher than 
expected results with respect to the level of white blood 
cells, red blood cells, hemoglobin, and hematocrit.  Although 
it was recommended that the gastrointestinal clinic be called 
to arrange further testing, it is unclear which tests, if 
any, were performed.

In March 2000, the veteran underwent a VA gastrointestinal 
examination.  The claims file was not available to the 
examiner for review.  It was noted that the veteran was to be 
sent for routine laboratory testing; however, the results of 
that testing have not been associated with the claims folder.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide a history of his 
recent employment, particularly since 
January 2000.  This should include, but 
not limited to, the name and address of 
his present employer and of any former 
employers.  After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's employer and 
any former employers and request copies 
of all documents associated with time 
lost or other job-related difficulty 
associated with the veteran's service-
connected gastrointestinal disability.  
Such documents should include, but are 
not limited to, records associated with 
any termination of the veteran's 
employment; medical records; attendance 
records; job descriptions; duty 
limitations; job changes; reports of 
disciplinary action; counseling 
statements; customer letters; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to a rating in excess of 20 
percent for the residuals of 
gastroenteritis and esophagitis, status 
post vagotomy and Nissen fundoplication.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be limited to, the results of routine 
laboratory testing performed in 
conjunction with the veteran's VA 
examination in March 2000 and the results 
of any further testing recommended in 
August 2000 by P.J.R., M.D.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a gastrointestinal 
examination determine the extent of his 
service-connected residuals of 
gastroenteritis and esophagitis, status 
post vagotomy and Nissen fundoplication.  
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  The rationale 
for any opinions rendered by the examiner 
must be set forth.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for the 
residuals of gastroenteritis and 
esophagitis, status post vagotomy and 
Nissen fundoplication.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


